Case 6:18-cv-00030-JDK Document 415 Filed 08/19/19 Page 1 of 2 PageID #: 30603



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

CYPRESS LAKE SOFTWARE, INC.                      §
                                                 §
v.                                               §                  Case No. 6:18-CV-30-JDK
                                                 §
SAMSUNG ELECTRONICS                              §
AMERICA INC., et al.                             §


       NOTICE BY THIRD PARTIES REGARDING DOCUMENT PRODUCTION

           Third Parties Mirai Ventures, LLC and Sitting Man, LLC (“Third Parties”) hereby

provide the Court with the following information:

           1.    On August 19, 2019, Michael A. Benefield of Benefield Law filed an appearance

in the case on behalf of Third Parties.

           2.    On August 19, 2019, Garteiser Honea, PLLC (“Garteiser Honea”) corrected

certain production deficiencies associated with the Court-ordered Third Party production.

Specifically, Garteiser Honea produced attachments to previously produced emails belonging to

Sitting Man, LLC and/or Robert Paul Morris that were omitted from the prior production of the

emails on August 9, 2019.

           3.    Benefield Law is assuming representation of Third Parties, and the lawyers and

firm of Garteiser Honea are in the process of filing a motion to withdraw from the representation

of Third Parties.

           4.    Garteiser Honea is cooperating with the transition of the representation of Third

Parties.




                                                 1
Case 6:18-cv-00030-JDK Document 415 Filed 08/19/19 Page 2 of 2 PageID #: 30604



       5.      Third Parties, through Benefield Law, plan to seek leave to file a short

supplement to the sanctions briefing in this case, and are in the process of conferring with

Defendants regarding their opposition to this request.

       6.      Benefield Law and Third Parties will work with Defendants to remedy any

remaining deficiencies in the production.



Dated: August 19, 2019                              Respectfully submitted,




                                                    __________________________
                                                    Michael A. Benefield
                                                    Texas Bar No. 24073408
                                                    BENEFIELD LAW
                                                    633 Library Park Drive, Suite E
                                                    Greenwood, Indiana 46142
                                                    Telephone: (317) 887-0050
                                                    Facsimile: (844) 637-3650
                                                    michael@benefieldlaw.com

                                                    Counsel for Third Parties Mirai Ventures, LLC
                                                    and Sitting Man, LLC




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). As such, this document was served on all counsel who are
deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed. R.
Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to have
consented to electronic service were served with a true and correct copy of the foregoing by
email and/or fax, on this the 19th day of August, 2019.



                                                     __________________________
                                                     Michael A. Benefield


                                                2
